IN THE SUPREME COURT OF THE STATE OF DELAWARE

IN RE:

Estate of Bennie P. Farren No. 411, 2016
PATRICIA A. MCGLAUGHLIN,
as Successor Trustee of the
Hercules Living Trust and
Beneficiary of` the Hercules
Living Trust,

Petitioner Below,
Appellant,

V.

ANDREW P. FARREN,

as Executor of` the Estate of
Bennie P. Farren under the Will of
Bennie P. Farren, and in his
individual capacity,

Respondent Below,
Appellee.

OU>¢O¢OOOOOOOOQ¢OUDOUUOJOOJCO¢COOOOOOOGOO>CO>MOMOMQOOCOQQOQCOO

Submitted: February 15, 2017
Decided: February 23, 2017

QM
Bef`ore HOLLAND, VALIHURA, and SEITZ, Justices.
This 23rd day of February, 2017, having considered this matter on the briefs
filed by the parties and after oral argument, the Court has concluded that the final

judgment of the Court of Chancery should be affirmed for the reasons stated in its

January 19, 2016 opinion, February 12, 2016 order, July 13, 2016 order, and its

August 5, 2016 order.

NOW, THEREFORE, IT IS ORDERED that the final judgment of the Court

of Chancery is AFFIRMED.

BY THE COURT:

A~J,<M.,QL.J`/

Justide U